Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 1-8 and 17-19 are drawn to a method for activating a Wnt signaling pathway in a cell, or for facilitating the interaction of a FZD receptor and a Wnt co-receptor thereby activating a Wnt signaling pathway in the cell, said method comprising contacting a cell having a Frizzled (FZD) receptor and a Wnt co-receptor with a multivalent binding molecule, wherein the multivalent binding molecule comprises: (a) an Fc domain, or fragment thereof comprising a CH3 domain, having a C-terminus and an N-terminus; (b) a FZD binding domain having at least two binding sites wherein at least one binding site binds to the FZD receptor, or a bivalent FZD binding domain; and (c) a Wnt co-receptor binding domain having at least two binding sites wherein at least one binding site binds to the Wnt co-receptor, or a bivalent Wnt co-receptor binding domain, wherein the FZD binding domain is attached to one terminus of the Fc domain or the fragment thereof, and the Wnt co-receptor binding domain is attached to the other terminus of the Fc domain or the fragment thereof.
Group II.	Claims 9-15 are drawn to a multivalent binding molecule and a pharmaceutical composition thereof, wherein the multivalent binding molecule comprises: (a) an Fc domain, or fragment thereof comprising a CH3 domain, having a C-terminus and an N-terminus; (b) a FZD binding domain having at least two binding sites wherein at least one binding site binds to the FZD receptor; and (c) a Wnt co-receptor binding domain having at least two binding sites wherein at least one binding site binds to the Wnt co-receptor, wherein the FZD binding domain is attached to one terminus of the Fc domain and the Wnt co-receptor binding domain is attached to the other terminus of the Fc domain.
Group III.	Claim 16 is drawn to a method for enhancing tissue regeneration in a subject in need thereof, or for treating a subject having a condition associated with reduced Wnt signaling, comprising administering to the subject a multivalent binding molecule.

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art. The inventions listed as Groups I-III do not relate to a single general inventive concept because they lack the same or corresponding technical feature. The technical feature of claim 1, Group I, is drawn to a method for activating a Wnt signaling pathway in a cell, said method comprising contacting a cell having a Frizzled (FZD) receptor and a Wnt co-receptor with a multivalent binding molecule, wherein the multivalent binding molecule comprises: (a) an Fc domain, or fragment thereof comprising a CH3 domain, having a C-terminus and an N-terminus; (b) a FZD binding domain having at least two binding sites wherein at least one binding site binds to the FZD receptor; and (c) a Wnt co-receptor domain having at least two binding sites wherein at least one binding site binds to the Wnt co-receptor, wherein the FZD binding domain is attached to one terminus of the Fc domain or the fragment thereof, and the Wnt co-receptor binding domain is attached to the other terminus of the Fc domain or the fragment thereof. Janda et al. (Nature, 2017 May 11, Vol. 545(7653):234-237) teaches surrogate Wnt agonist multivalent binding molecules comprising a frizzled (Fzd) binding domain (“B12” or “scFv”) linked to the C-terminal of a Lrp5/6 (Wnt co-receptors) binding domain (“DKK1c”) through a flexible Gly-Ser polypeptide linker. Janda teaches that the two multivalent binding molecules (termed “B12-DKK1c” and “scFv-DKK1c”) activate a Wnt signaling pathway via the interaction of the Fzd receptor and the Wnt co-receptors Lrp5/6. Janda, however, does not teach that the Fzd binding domain and Lrp5/6 binding domain are linked to the N- and C-termini of an Fc domain. Brinkmann et al. (MABS, 2017 Feb/Mar, Vol. 9(2):182-212) teaches preparing multivalent binding molecules by using an Fc domain to bind two binding domains at both its N-terminus and C-terminus. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to link the Fzd binding domain and Lrp5/6 binding domain to the N- and C-termini of an Fc domain. One of ordinary skill in the art would have been motivated to do so, because Janda teaches multivalent binding molecules comprising a Fzd binding domain linked to a Lrp5/6 binding domain, and Brinkmann teaches preparing a multivalent binding molecule by using an Fc domain to link two binding domains at both its N-terminus and C-terminus. Therefore, the combined teachings provide a reasonable expectation of success in making a multivalent binding molecule comprising the Fzd binding domain and Lrp5/6 binding domain. The combined teachings of Janda and Brinkmann render obvious of the method recited in claim 1, therefore, the technical feature of Group I lacks novelty or inventive step and does not make a contribution over the prior art.
Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.	Wherein the FZD binding domain comprises:
A-a)	a diabody that binds the FZD receptor, said diabody comprising two peptides each peptide comprising a heavy-chain variable domain (VH) linked to a light-chain variable domain (VL) wherein the VH and the VL from one peptide pair to the VL and VH of the other peptide thereby forming the diabody
A-b)	an scFv comprising VL and VH regions that binds the FZD receptor
A-c)	an endogenous ligand of the FZD receptor
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1 and 9.

B.	Wherein the Wnt co-receptor binding domain comprises:
B-a)	a diabody that binds the Wnt co-receptor, said diabody comprising two peptides each peptide comprising a heavy-chain variable domain (VH) linked to a light-chain variable domain (VL) wherein the VH and the VL from one peptide pair to the VL and VH of the other peptide thereby forming the diabody
B-b)	an scFv comprising VL and VH regions that binds the Wnt co-receptor
B-c)	an endogenous ligand of the Wnt co-receptor or a fragment of such ligand that binds the Wnt co-receptor
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1 and 9.

C.	Wherein the VH and VL are derived from: elect one multivalent binding molecule listed in Table 1.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-3 and 9-10.

D.	Wherein the FZD receptor is: elect one FZD receptor from the list recited in claim 8.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

E.	Wherein the Wnt co-receptor is: elect one Wnt co-receptor from the list recited in claim 8.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

F.	Wherein the FZD binding domain binds to: elect one FZD receptor from the list recited in claim 14.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 9.

G.	Wherein the Wnt co-receptor binding domain binds to: elect one Wnt co-receptor from the list recited in claim 14.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 9.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 3, 2022